DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged or paper submitted under 35 U.S.C. 119(a)-(d), which papers have been places of record in the file.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/01/2019, 11/22/2019, and 06/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were submitted on 08/19/2019.  These drawings are reviewed and accepted by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 9, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al. (US 20150026169 A1).

Regarding claims 1, 8, and 15, Brown teaches:
“A question answering” (abstract; ‘A method, system and computer program product for generating answers to questions.’) method, comprising:
“obtaining target question information” (par. 0033; ‘As shown in FIG. 1, the architecture 10 includes a Query Analysis module 20 implementing functions for receiving and analyzing a user query or question.’);
“determining a candidate question and answer pair based on the target question information” (par. 0033; ‘The Candidate Answer generation module 30 generates a plurality of output data structures containing candidate answers based upon the analysis of retrieved data. In FIG. 1, one embodiment is depicted that includes an Evidence Gathering module 50 interfacing with the primary sources 11 and knowledge base 21 for concurrently analyzing the evidence based on passages having candidate answers, and scoring each of the candidate answers as parallel processing operations.’);
“calculating a confidence of answer information in the candidate question and answer pair, wherein the confidence indicates a probability that question information in the candidate question and answer pair belongs to an answer database or an adversarial database, wherein the confidence is positively correlated to the probability that the question information in the candidate question and answer pair belongs to the answer database, wherein the answer database comprises a standard question and answer pair, and wherein the adversarial database comprises trained adversarial question information that corresponds to the standard question and answer pair” (par. 0057; ‘In one embodiment, a two-part task is implemented to: (1) identify a best answer among candidates, and (2) determine a confidence in that best answer.’; par. 0057; ‘In accordance with this processing, each question-candidate pair comprises an instance, and scores are obtained from a wide range of features, e.g., co-occurrence of answer and query terms, whether a candidate matches answer type, and search engine rank.’),
“determining whether the confidence is less than a first preset threshold” (par. 0126; ‘It should also be noted that if the system is unable to find an answer or to find an answer with a high score (based, e.g., upon comparison to a preset threshold), the system might ask the user a clarifying question, or deliver a collection of answers, or admit a failure and ask the user for further direction.’); and
“outputting information that indicates an incapability of answering the candidate question and answer pair when the confidence is less than the first preset threshold” (par. 0126; ‘It should also be noted that if the system is unable to find an answer or to find an answer with a high score (based, e.g., upon comparison to a preset threshold), the system might ask the user a clarifying question, or deliver a collection of answers, or admit a failure and ask the user for further direction.’).


Regarding claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), Brown further teaches:
“wherein determining whether the confidence is less than a first preset threshold comprises determining whether a fusion value of the confidence and a matching degree is less than the first preset threshold, wherein the matching degree is a degree of matching between the target question information and question information in the answer database, and wherein the confidence and the matching degree are each positively correlated to the fusion value” (Scores for different features, par. 0057; ‘In accordance with this processing, each question-candidate pair comprises an instance, and scores are obtained from a wide range of features, e.g., co-occurrence of answer and query terms, whether a candidate matches answer type, and search engine rank’; par. 0115; ‘Since a given candidate answer may appear in multiple passages, the Final Merge/Rank annotator must collect results across CASes, normalize and merge candidate answers, merge feature scores produced by the same answer scorer across multiple instances of the candidate answer, and aggregate the results.’).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4, 5, 6, 10, 11, 12, 13, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Nunamaker Jr. et al. (US 20130266925 A1).

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), Brown further teaches:
“wherein before obtaining the target question information, the question answering method further comprises:
inputting, into a generator model, a set of M questions in the answer database to permit model training to be performed on the generator model” (par. 0056; ‘FIG. 4 shows a machine learning implementation where the "Answer Ranking" module 60 includes a trained model component 71 produced using a machine learning techniques from prior data.’).
However, Brown does not expressly teach:
“obtaining, from the generator model, N adversarial questions based on a trained model”; and
“saving the N adversarial questions in the adversarial database.”
Nunamaker Jr. teaches:
“obtaining, from the generator model, N adversarial questions based on a trained model” (par. 0138; ‘It is almost an adversarial interaction with intelligent agent 310 asking questions and the person answering.’);
“saving the N adversarial questions in the adversarial database” (par. 0237; ‘For example, in some embodiments, data storage 804 can store part or all of data utilized by a SPECIES system; e.g., kiosk 100 and/or SPECIES system 200.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the questions in Brown by incorporating the adversarial interaction taught by Nunamaker Jr. in order to manipulate the embodied models in order to affect individuals' perceptions of the system. (Nunamaker Jr.: par. 0238)

Regarding claims 4 (dep. on claim 3), 12 (dep. on claim 1), and 18 (dep. on claim 17), the combination of Brown in view of Nunamaker Jr. further teaches:
“wherein before obtaining the target question information, the question answering method further comprises: inputting, into a discriminator model, a set of K questions in the answer database and a set of L questions in the adversarial database to permit model training to be performed on the discriminator model using the set of K questions as positive samples and the set of L questions as negative samples” (Brown: par. 0058; ‘As explained above, a classification model 71 is trained over instances (based on prior data) with each candidate answer being classified as true/false for the question (using logistic regression or linear regression function or other types of prediction functions as known in the art).’);
“inputting the N adversarial questions into the discriminator model to permit the discriminator model to determine belonging probabilities of the N adversarial questions, wherein each of the belonging probabilities indicates a probability that a question belongs to the answer database or the adversarial database” (Brown: par. 0058; ‘As explained above, a classification model 71 is trained over instances (based on prior data) with each candidate answer being classified as true/false for the question (using logistic regression or linear regression function or other types of prediction functions as known in the art).’); 
“obtaining, from the discriminator model, a determining result of the N adversarial questions” (Brown: par. 0058; ‘As explained above, a classification model 71 is trained over instances (based on prior data) with each candidate answer being classified as true/false for the question (using logistic regression or linear regression function or other types of prediction functions as known in the art).’);
“inputting, into the generator model, the determining result of the N adversarial questions to permit model training to be performed on the generator model based on the N adversarial questions and based on the determining result of the N adversarial questions” (Brown: par. 0058; ‘As explained above, a classification model 71 is trained over instances (based on prior data) with each candidate answer being classified as true/false for the question (using logistic regression or linear regression function or other types of prediction functions as known in the art).’);
“receiving, from the generator model, a new adversarial question based on a trained model” (Brown: par. 0058; ‘As explained above, a classification model 71 is trained over instances (based on prior data) with each candidate answer being classified as true/false for the question (using logistic regression or linear regression function or other types of prediction functions as known in the art).’; Nunamaker Jr.; par. 0083; ‘When classification algorithms 324 detect arousal and cognitive effort in the subject, it is possible for intelligent agent 310 to take different paths in interview script tree 324 in generating question 330.’); and
“saving the new adversarial question in the adversarial database” (Nunamaker Jr.; par. 0083; ‘When classification algorithms 324 detect arousal and cognitive effort in the subject, it is possible for intelligent agent 310 to take different paths in interview script tree 324 in generating question 330.’).

Regarding claims 5 (dep. on claim 4) and 11 (dep. on claim 10), the combination of Brown in view of Nunamaker Jr. further teaches:
“wherein a higher confidence indicates a higher probability that a corresponding question belongs to the answer database” (Brown: par. 0058; ‘If the classification score is higher than a threshold, this answer is deemed as an acceptable answer.’).

Regarding claims 6 (dep. on claim 4), 13 (dep. on claim 12), and 19 (dep. on claim 18), the combination of Brown in view of Nunamaker Jr. further teaches:
“inputting, into the discriminator model, a set of K random questions in the answer database and a set of L random questions in the adversarial database to permit model training to be performed on the discriminator model using the set of K questions as positive samples and the set of L questions as negative samples, wherein the set of L questions comprises the new adversarial question” (Brown: par. 0058; ‘As explained above, a classification model 71 is trained over instances (based on prior data) with each candidate answer being classified as true/false for the question (using logistic regression or linear regression function or other types of prediction functions as known in the art).’; Nunamaker Jr.; par. 0083; ‘When classification algorithms 324 detect arousal and cognitive effort in the subject, it is possible for intelligent agent 310 to take different paths in interview script tree 324 in generating question 330.’).

Allowable Subject Matter
Claims 7, 14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:   
After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “stopping inputting a set of questions selected from the answer database and a set of questions selected from the adversarial database into the discriminator model when a variation amount of the determining result of is less than a second preset threshold” and “stopping inputting the determining result of the discriminator model into the generator model” in combination with the other claimed features.

Conclusion
Other pertinent prior art are listed in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191. The examiner can normally be reached 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658